     6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

JOSHUA DUANE BUTLER,                            )
                                                )
                        Petitioner,             )
                                                )
v.                                              )   Case No. CIV 20-405-RAW-KEW
                                                )
SHANNON CLARK,                                  )
                                                )
                        Respondent.             )

                                      OPINION AND ORDER

          This matter is before the Court on Petitioner’s amended petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Dkt. 5). Petitioner is a pretrial detainee who has been

charged in Okmulgee County District Court Case No. CF-2019-260 with Endangering Others

While Eluding or Attempting to Elude a Police Officer (Count One) and Assault with a

Dangerous Weapon (Count Two). He raises the following four grounds for habeas corpus

relief:

          I.     It took the State 50 days to arraign me on the charges for Okmulgee
                 County.

          II.    The State had 2 officers fabricate evidence by having Deputy Aaron
                 Swayze write a statement 6 months into my case/and Chief Robert Frost
                 9 months into my case.

          III.   Neither of the State’s only alleged eyewitnesses, Aaron Swayze [and]
                 Robert Frost, were shown a proper photo array/lineup to I.D. me.

          IV.    Jurisdiction now because of the McGirt ruling.

(Dkt. 5 at 6-8).

          Respondent alleges Petitioner has failed to exhaust his state court remedies. The
 6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 2 of 6




record shows that Petitioner was arrested in Hughes County, Oklahoma, and transported to

Okmulgee County on or about December 30, 2019 (Dkt. 16-2). His case was scheduled on

the next available arraignment docket, which was January 9, 2020 (Dkt. 16-3), and he was

appointed counsel (Dkt. 16-4).

       At the initial arraignment on January 9, 2020, Petitioner’s case was set for preliminary

hearing on February 25, 2020, but it was passed to February 28, 2020 (Dkts. 16-6, 16-7). On

February 28, 2020, the case was passed to March 12, 2020, to obtain conflict counsel for

Petitioner (Dkt. 16-8). On March 9, 2020, the Oklahoma Indigent Defense System (OIDS)

appointed Cindy Dawson as conflict counsel (Dkt. 16-9).

       When the parties appeared on March 12, 2020, the case was set for preliminary

hearing on May 5, 2020 (Dkt. 16-10). Ms. Dawson filed an emergency motion for

modification of release decision, requesting a reduction in Petitioner’s bond (Dkt. 16-11),

however, the motion was denied (Dkt. 16-12). Because of the spread of COVID-19, and

pursuant to the Executive Orders issued by the Governor of Oklahoma and the Oklahoma

Supreme Court, the district court judge rescheduled all cases set for May 5, 2020, to June 2,

2020 (Dkt. 16-13).

       On June 2, 2020, Petitioner’s counsel requested another continuance of the

preliminary hearing to allow him to appear in person instead of by video conferencing (Dkt.

16-14). The district court granted this request and set the preliminary hearing for July 14,

2020 (Dkt. 16-15).


                                              2
 6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 3 of 6




       On June 3, 2020, Petitioner filed another request for court-appointed counsel, stating

he had fired Ms. Dawson (Dkt. 16-16). Because of Petitioner’s erratic behavior, on June 18,

2020, Ms. Dawson filed an application to determine his competency, which was set for

hearing on June 25, 2020 (Dkts 16-17, 16-18). Ms. Dawson also made an oral request to

withdraw from her representation of Petitioner, which was granted on July 21, 2020 (Dkt.

16-20). The case was rescheduled to August 4, 2020. (Dkt. 16-19). On August 5, 2020,

OIDS appointed Anthony Allen to represent Petitioner (Dkt. 16-21).

       On September 3, 2020, an order was entered for mental evaluation to determine

Petitioner’s competency (Dkt. 16-22). On October 8, 2020, Petitioner, through counsel,

stipulated to the competency report submitted to the court, and the criminal proceedings were

ordered to resume with a preliminary hearing scheduled for October 20, 2020 (Dkt. 16-23).

       The preliminary hearing was held on October 20, 2020, with the magistrate finding

probable cause to bind Petitioner over for trial, setting the district court arraignment for

November 18, 2020. (Dkt. 16-24). At the district court arraignment, Petitioner entered a

plea of not guilty, and his case was set on the next available jury sounding docket, which was

scheduled for January 21, 2021 (Dkt. 16-25).

       In Oklahoma, a remedy for unlawful detention is available through the writ of habeas

corpus in the state courts. See Okla. Stat. tit. 12, § 1344 (“The writ [of habeas corpus] may

be had for the purpose of letting a prisoner to bail in civil and criminal actions.”). See also

Okla. Stat. tit. 12, § 1331 (“Every person restrained of his liberty, under any pretense


                                              3
  6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 4 of 6




whatever, may prosecute a writ of habeas corpus to inquire into the cause of the restraint, and

shall be delivered therefrom when illegal.”).

       According to the Oklahoma State Courts Network (OSCN) at https://www.oscn.net,1

on December 4, 2020, Petitioner filed a state petition for a writ of habeas corpus in the

OCCA in Case No. HC-2020-896, attacking the legality of his confinement in the Okmulgee

County Jail. He complained about his allegedly excessive bail, the delay in his arraignment

and preliminary hearing, alleged fabricated evidence, and conspiracy, among other things.

On December 11, 2020, Petitioner supplemented his petition with a letter stating he was

seeking relief in the form of immediate or speedier release or a more reasonable bond. On

January 6, 2021, the OCCA declined jurisdiction over the state habeas petition, because

Petitioner had failed to give adequate notice to the proper party as required by Rule 10.3,

Rules of the Oklahoma Court of Criminal Appeals, Tit. 22 Ch. 18, App. (2020). Therefore,

he did not exhaust any claims through the state habeas petition.

       The OSCN further shows that Petitioner’s bond was reduced on April 6, 2021, and

on April 26, 2021, Plaintiff advised this Court that his current address is in Skiatook,

Oklahoma. On May 5, 2021, Petitioner waived his right to a speedy trial, and the case was

reset to the next jury sounding docket on August 26, 2021.

       After careful review, the Court finds that while Petitioner has not exhausted his state


       1
          The Court takes judicial notice of the public records of the Oklahoma State Courts Network
at http://www.oscn.net. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1
(W.D. Okla. Nov. 5, 2014).

                                                 4
 6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 5 of 6




court remedies, the more important issue concerns his ongoing criminal proceedings. Federal

courts are required to avoid interference with pending state criminal prosecutions, “except

under extraordinary circumstances, where the danger of irreparable loss is both great and

immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971). The Younger doctrine is based “on

notions of comity and federalism, which require that federal courts respect state functions

and the independent operation of state legal systems.” Phelps v. Hamilton, 122 F.3d 885,

889 (10th Cir. 1997) (citing Younger, 401 U.S. at 44-45). Under the doctrine established in

Younger, abstention is appropriate whenever there exists (1) ongoing state proceedings, (2)

which implicate important state interests, (3) wherein the state courts afford an adequate

forum to present the applicant’s federal constitutional challenges. Middlesex County Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Taylor v. Jaquez, 126 F.3d

1294, 1297 (10th Cir. 1997), cert. denied, 523 U.S. 1005 (1998).

       Here, the Court finds the three Younger elements are met. The Court further finds

Petitioner has not properly sought state habeas corpus relief or established that state court

remedies are unavailable for him in Okmulgee County District Court Case No. CF-2021-020.

Therefore, this federal habeas corpus action must be DISMISSED WITHOUT PREJUDICE.

       The Court also finds Petitioner has failed to make a “substantial showing of the denial

of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he also has not

“demonstrate[d] that reasonable jurists would find [this] court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                              5
 6:20-cv-00405-RAW-KEW Document 27 Filed in ED/OK on 08/23/21 Page 6 of 6




Therefore, Petitioner should be DENIED a certificate of appealability.

      ACCORDINGLY, Petitioner’s amended petition for a writ of habeas corpus (Dkt.

5) is DISMISSED WITHOUT PREJUDICE, and Petitioner is DENIED a certificate of

appealability. Respondent Clark’s motion to dismiss for failure to exhaust state court

remedies (Dkt. 16) is DENIED AS MOOT.

      IT IS SO ORDERED this 23rd day of August 2021.




                                         ____________________________________
                                         HONORABLE RONALD A. WHITE
                                         UNITED STATES DISTRICT JUDGE
                                         EASTERN DISTRICT OF OKLAHOMA




                                            6
